Christianson, Ch. J.
(dissenting). The purpose of this action as stated in the amended complaint is: First, to set aside the decree of distribution; and, second, to partition certain real property. No objection was made in the court below on the ground of misjoinder. It is undisputed that if the facts are as alleged in the complaint and found by the trial court, and the laws of California are as respondents assert, then the appellant was not the wife of the deceased, Suel II. Knight, and the decree of distribution was founded upon a mistake of fact. In my opinion the facts in the case and the laws of California are as contended for by respondents, and the appellant never in fact became the wife of the deceased, Suel H. Knight. Nor do the majority members express any opinion to the contrary. As my brother Birdzell has so well pointed out, they ignore the merits and dispose of this important litigation solely upon procedural grounds. I fully agree with him in his criticism of the majority opinion. Added force to that criticism has been given by the majority members themselves, as, since the decision in this case was filed and pending the time allowed for filing petition for rehearing, they have held that a decree of distribution may be vacated by an action solely on the ground that the county court made a mistake of law in distributing property, — a mistake apparent on the face of the proceedings and which could readily have been corrected by appeal. See Moore v. Palmer, infra, 174 N. W. 93.